Exhibit 14
                                         U.S. Patent No. 10,628,857 (“’857 Patent”)

      Roku’s advertising platform infringes at least Claim 1 of the ’857 Patent.


            Claim 1                                                     Roku’s advertising platform
1. A method of facilitating off-   To the extent the preamble is limiting, Roku’s advertising platform performs a method of
site targeted Internet             facilitating off-site targeted Internet advertising with a first computer controlled by a proprietor of
advertising with a first           a first Internet site, which proprietor has sold, for a first price, placements of an electronic
computer controlled by a           advertisement on other Internet sites, which advertisement is directed to an offering of a third-
proprietor of a first Internet     party advertiser.
site, which proprietor has sold,
for a first price, placements of   For example, Roku’s advertising platform delivers electronic advertisements to audiences who
an electronic advertisement on     visited a “first” Internet site, within ad space acquired by Roku on “second” Internet sites, as
                                   shown further below.
other Internet sites, which
advertisement is directed to an    See, e.g.:
offering of a third-party
advertiser, the method
comprising automatically:




                                                                    1
Claim 1                                     Roku’s advertising platform
          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




          Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md



                                        2
            Claim 1                                                       Roku’s advertising platform
a. with the first computer, in       Roku’s advertising platform performs the steps of (a) with the first computer, in conjunction with
conjunction with a second            a second computer controlling ad space on the second Internet site, which second computer is
computer controlling ad space        controlled by an agency under contract with the proprietor of the second Internet site, detecting
on the second Internet site,         visitor computers visiting the second Internet site that have visited a first Internet site and that
which second computer is             have a cookie that: i. is stored on the visitor computer as a consequence of said visitor computer
controlled by an agency under        having visited the first Internet site; and ii. allows access to information in a database accessible to
contract with the proprietor of      the first computer; and
the second Internet site,            (b) with the first computer using the information in the database to identify those of the visitor
detecting visitor computers          computers visiting the second Internet site that have conducted a specific predetermined action on
visiting the second Internet site    the first Internet site;
that have visited a first Internet
site and that have a cookie          For example, when visitors visit a “first” Internet site that is desirable to Roku advertisers, Roku’s
that: i. is stored on the visitor    advertising platform automatically creates or adds to a computerized record including profile
                                     information about the visitor which is keyed to a tag on the visitor computer, and which record
computer as a consequence of
said visitor computer having         includes information about the visit to the first site.
visited the first Internet site;     See, e.g.:
and ii. allows access to
information in a database
accessible to the first
computer;
b. with the first computer
using the information in the
database to identify those of
the visitor computers visiting
the second Internet site that
have conducted a specific
predetermined action on the
first Internet site;




                                                                      3
Claim 1                                      Roku’s advertising platform




          Source: https://docs.roku.com/published/userprivacypolicy/en/us




                                         4
Claim 1       Roku’s advertising platform




          5
Claim 1                                     Roku’s advertising platform




          Source: https://docs.roku.com/published/cookiepolicy/en/us




                                        6
Claim 1                                    Roku’s advertising platform




          Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
          OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                       7
            Claim 1                                                  Roku’s advertising platform




                                  Source: https://www.globenewswire.com/news-release/2017/05/10/981834/0/en/DataXu- First-to-
                                  Offer-OTT-TV-Buying-with-Custom-Audiences.html
c. with the first computer,       Roku’s advertising platform performs the step of, with the first computer, communicating with the
communicating with the            second computer to cause the second computer to direct the electronic advertisement to those of
second computer to cause the      the visitor computers that have been identified, as a result of part (b), as having conducted the
second computer to direct the     specific predetermined action on the first Internet site, for display in ad space on the second
electronic advertisement to       Internet site by the identified visitor computers.
those of the visitor computers
that have been identified, as a

                                                                 8
             Claim 1                                                      Roku’s advertising platform
result of part (b), as having         For example, Roku’s advertising platform facilitiates the delivery of a targeted ad to the visitor
conducted the specific                visiting a “second” website, and the ad that is delivered is determined using the tag and associated
predetermined action on the           records indicating that the visitor has performed certain actions the “first” site, and that ad is
first Internet site, for display in   targeted to visitors of the first site.
ad space on the second Internet
site by the identified visitor        See, e.g.:
computers; and




                                      Source: https://advertising.roku.com/advertiser-solutions




                                                                      9
Claim 1        Roku’s advertising platform




          10
            Claim 1                                                      Roku’s advertising platform




                                    Source: https://docs.roku.com/published/userprivacypolicy/en/us
d. with the first computer,         Roku’s advertising platform performs the step of, with the first computer, causing a proprietor of
causing a proprietor of the         the second Internet site to receive revenue, as a result of part (c), in an amount less than the first
second Internet site to receive     price, for display of the advertisement, wherein the proprietor of the first Internet site retains at
revenue, as a result of part (c),   least part of the difference between the first price and the revenue received by the proprietor of the
in an amount less than the first    second Internet site.

                                                                    11
            Claim 1                                                    Roku’s advertising platform
price, for display of the          For example, Roku automatically receives payment for the ad being directed to the audience of
advertisement;                     “first” site visitors on the “second” site,” and this payment is divided between Roku, the owner of
e. wherein the proprietor of the   the “first” site, and the owner of the “second” site.
first Internet site retains at
least part of the difference       See, e.g.:
between the first price and the
revenue received by the
proprietor of the second
Internet site.




                                   Source: https://info.advertising.roku.com/Oneview_Product_Guide (Roku
                                   OneView_The_Ad_Platform_Built_for_TV_Streaming_One_Sheet.pdf)




                                                                  12
Claim 1                                     Roku’s advertising platform




          Source: https://developer.roku.com/docs/features/engagement/self-serve-promotions.md




                                       13
